Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-7, and 9-15 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder et al (US Pub. 2011/01172681; hereinafter Batchelder).

As per claim 1, Batchelder discloses a stock material for additive manufacturing comprising: 

an extrudable filament configured for use as feed-stock for an extrusion type additive manufacturing machine [abstract; Fig. 1-6; para 0003, 0006-0008, 0017, 0035-0036; extrudable material (i.e., filament); claim 16]; and 

machine code physically affixed to the extrudable filament, wherein the machine code includes code specifying build instructions readable by the extrusion type additive manufacturing machine for building a part [abstract; Fig. 1-6; para 0006-0008, 0017, 0022-0023; filaments having marked exterior surfaces (i.e., machine code physically affixed to the extrudable filament); para 0025, 0029, 0038, 0090; encoded information are read and transmitted to a controller to use the information to assist in building 3D model and/or support structure; claim 1], wherein the machine code includes layer by layer movement instructions for controlling an extruder of the extrusion type additive manufacturing machine to make the specific part, wherein the machine code includes instructions for controlling movement of the extruder with a gantry [Fig. 1-6; para 0003, 0008, 0021; building a 3D object in a layer-by-layer manner; “Extrusion head 18 is supported by gantry 16 for building 3D model 28 and support structure 30 on platen 14 in a layer-by-layer manner, based on signals provided from controller 32.”; para 0029; information retained in the encoded markings are transmitted to the controller 32; the controller 32 uses the received information to assist in building 3D model 28 and/or support structure 30; para 0029, 0038, 0090; the read information by sensor assembly 24 or 26 from encoded markings 50 are transmitted to controller 32, thereby allowing controller 32 to use the received information to assist in building 3D model 28 and/or support structure 30 by controlling movement of the extruder 18 with the gantry 16 (see Fig. 1 reproduced below)].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





As per claim 6, Batchelder discloses a method comprising: Application No. 16/813,1253Docket No.: 1590052.177US1 

receiving extrudable filament into an extrusion type additive manufacturing machine [abstract; Fig. 1-6; para 0003, 0006-0008, 0017, 0035-0036; extrudable material (i.e., filament); claim 16]; 

reading machine code physically affixed to the extrudable filament, wherein the machine code includes code specifying build instructions readable by the extrusion type additive manufacturing machine for building a specific part [abstract; Fig. 1-6; para 0006-0008, 0017, 0022-0023; filaments having marked exterior surfaces (i.e., machine code physically affixed to the extrudable filament); para 0025, 0029, 0038, 0090; encoded information are read and transmitted to a controller to use the information to assist in building 3D model and/or support structure; claim 1]; and 

following the instructions with an extruder to additively manufacture the specific part [abstract; Fig. 1-6; para 0006-0008, 0017, 0022-0023; filaments having marked exterior surfaces (i.e., machine code physically affixed to the extrudable filament); para 0025, 0029, 0038, 0090; encoded information are read and transmitted to a controller to use the information to assist in building 3D model and/or support structure; claim 1], wherein the machine code includes layer by layer movement instructions for controlling the extruder of the additive manufacturing machine to make a specific part, wherein following the instructions with the extruder includes building the specific part layer by layer, wherein the machine code includes instructions for controlling movement of the extruder with a gantry to make the specific part [Fig. 1-6; para 0003, 0008, 0021; building a 3D object in a layer-by-layer manner; “Extrusion head 18 is supported by gantry 16 for building 3D model 28 and support structure 30 on platen 14 in a layer-by-layer manner, based on signals provided from controller 32.”; para 0029; information retained in the encoded markings are transmitted to the controller 32; the controller 32 uses the received information to assist in building 3D model 28 and/or support structure 30; para 0029, 0038, 0090; the read information by sensor assembly 24 or 26 from encoded markings 50 are transmitted to controller 32, thereby allowing controller 32 to use the received information to assist in building 3D model 28 and/or support structure 30 by controlling movement of the extruder 18 with the gantry 16 (see Fig. 1 reproduced above)].


As per claim 13, Batchelder discloses a method comprising: 

physically affixing machine code to an extrudable filament for use as feed-stock for a material extrusion type additive manufacturing machine, wherein the machine code includes code specifying build instructions readable by the extrusion type additive manufacturing machine for building a specific part [abstract; Fig. 1-6; para 0006-0008, 0017, 0022-0023; filaments having marked exterior surfaces (i.e., machine code physically affixed to the extrudable filament); para 0025, 0029, 0038, 0090; encoded information are read and transmitted to a controller to use the information to assist in building 3D model and/or support structure; claim 1], wherein the machine code includes layer by layer movement instructions for controlling an extruder of the extrusion type additive manufacturing machine to make the specific part, wherein following the instructions with the extruder includes building the specific part layer by layer, wherein the machine code includes instructions for controlling movement of the extruder with a gantry to make the specific part [Fig. 1-6; para 0003, 0008, 0021; building a 3D object in a layer-by-layer manner; “Extrusion head 18 is supported by gantry 16 for building 3D model 28 and support structure 30 on platen 14 in a layer-by-layer manner, based on signals provided from controller 32.”; para 0029; information retained in the encoded markings are transmitted to the controller 32; the controller 32 uses the received information to assist in building 3D model 28 and/or support structure 30; para 0029, 0038, 0090; the read information by sensor assembly 24 or 26 from encoded markings 50 are transmitted to controller 32, thereby allowing controller 32 to use the received information to assist in building 3D model 28 and/or support structure 30 by controlling movement of the extruder 18 with the gantry 16 (see Fig. 1 reproduced above in claim 1)].


As per claims 4 and 7, Batchelder discloses wherein the machine code is formed in markings that are configured to evaporate or dissolve while being extruded through the additive manufacturing machine [para 0008, 0021, 0033; melting the marked consumable material].

As per claims 5 and 14, Batchelder discloses wherein the markings are formed from a thermal, mechanical, and/or chemical process [para 0077; chemical etching; para 0080; mechanical impression].

As per claim 9, Batchelder discloses wherein reading machine code and following the instructions with the extruder occur at the same time, wherein a portion of the extrudable filament being read contains instructions for controlling the extruder in real time without copying the machine code [para 0090; encoded markings are read in real-time and used by the controller to build a 3D mode and/or support structure].

As per claim 10, Batchelder discloses wherein there is a lag between: Application No. 16/813,1254Docket No.: 1590052.177US1 reading a portion of the machine code [Fig. 1-6; para 0008, 0090]; and a time when the portion of the machine code is followed by the extruder so a final layer of the specific part is printed after instructions for the final layer are received from the filament material [Fig. 1-6; para 0029, 0038, 0090].

As per claim 11, Batchelder discloses wherein the machine code corresponding to early layers in the specific part is destroyed prior to printing subsequent layers of the specific part [para 0008, 0021, 0033; melting the marked consumable material].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al (US Pub. 2011/01172681; hereinafter Batchelder) in view of Strand et al (US Patent 10,549,4871; hereinafter Strand).

As per claims 3, 12, and 15, Batchelder discloses the invention substantially. Though Batchelder does not specifically disclose regarding encrypting the code, encoding may be encrypted as technique of encryption is not new. However, Strand (in the same field of endeavor) clearly discloses that the code on a feedstock material may be encrypted [col. 4, lines 49-52]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to encoding an extrudable filament in an additive manufacturing process.


Short summary of the prior art cited by the examiner in PTO-892 form but not used in the rejection above.
A. US-20170120528 discloses 3D printing material blends are disclosed configured to be used in a 3D printer. The 3D printing material blends comprise a 3D printing material portion and a magnetic nanoparticle portion. The magnetic nanoparticle portion is embedded in the 3D printing material portion in such a way that the 3D printing material blend is encoded with a uniquely identifiable predetermined code. Furthermore, 3D printing units and systems having sensors for identifying 3D printing material blends and methods of encoding 3D printing material blends are also disclosed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.